     Case 1:20-cv-01775-DAD-SAB Document 5 Filed 01/19/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    QUINCY SIMS,                                      No. 1:20-cv-01775-DAD-SAB (PC)
12                       Plaintiff,
13           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND DENYING
14    KEN CLARK,                                        PLAINTIFF’S REQUEST TO PROCEED IN
                                                        FORMA PAUPERIS
15                       Defendant.
                                                        (Doc. Nos. 2, 4)
16

17          Plaintiff Quincy Sims is a state prisoner proceeding pro se in this civil rights action

18   pursuant to 42 U.S.C. § 1983. On December 16, 2020, plaintiff commenced this action by filing a

19   complaint (Doc. No. 1) and a motion to proceed in forma pauperis (Doc. No. 2). The matter was

20   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule

21   302.

22          On December 18, 2020, the assigned magistrate judge issued findings and

23   recommendations recommending that plaintiff’s application to proceed in forma pauperis be

24   denied and that he be required to pay the $402.00 filing fee in full to proceed with this action

25   because: (1) he is subject to the three strikes bar under 28 U.S.C. § 1915(g); and (2) the

26   allegations of plaintiff’s complaint do not satisfy the “imminent danger of serious physical injury”

27   exception to § 1915(g). (Doc. No. 4 at 2–3.) Those findings and recommendations were served

28   on plaintiff and contained notice that any objections thereto were to be filed within fourteen (14)
                                                        1
     Case 1:20-cv-01775-DAD-SAB Document 5 Filed 01/19/21 Page 2 of 2


 1   days after service. (Id. at 3.) To date, no objections have been filed, and the time in which to do

 2   so has since passed.

 3          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 4   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

 5   and recommendations to be supported by the record and by proper analysis.

 6          Accordingly:

 7          1.      The findings and recommendations issued on December 18, 2020 (Doc. No. 4), are

 8                  adopted in full;

 9          2.      In accordance with 28 U.S.C. § 1915(g), plaintiff’s application to proceed in forma

10                  pauperis (Doc. No. 2) is denied;

11          3.      Within twenty-one (21) days following service of this order, plaintiff shall pay the

12                  $402.00 filing fee in full to proceed with this action;

13          4.      Plaintiff’s failure to pay the filing fee within the specified time will result in the

14                  dismissal of this action; and

15          5.      This matter is referred back to the assigned magistrate judge for proceedings

16                  consistent with this order.

17   IT IS SO ORDERED.
18
        Dated:     January 19, 2021
19                                                       UNITED STATES DISTRICT JUDGE

20
21

22

23

24

25

26
27

28
                                                         2
